Title: From George Washington to Benjamin Lincoln, 18 October 1783
From: Washington, George
To: Lincoln, Benjamin


                        
                            Dr Sir
                            Rocky hill 18 Octr 1783
                        
                        Being perfectly of the same sentiment with you respecting the Invalids now at Philadelphia I have given
                            directions to Baron Steuben to have them Inspected immediately in order that no time may be lost in carrying into
                            execution the measures you Recommend I am &c.

                    